PER CURIAM.
Michael Joseph Nilio appeals the circuit court’s denial of his petition for writ of habeas corpus, by order entered March 4, 2015.1 In light of Appellant’s numerous pro se filings in this court, and noting this court’s opinion and remand in Nilio v. State, 165 So.3d 779 (Fla. 1st DCA 2015) for post-conviction proceedings, on September 29, 2015, this court issued an order for Appellant to show cause why the order on appeal here should not be summarily affirmed. Fla. R. App. P. 9.315, 9.410.
Appellant timely responded to this court’s order to show cause, but his response does not show a preliminary basis for reversing the circuit court’s order. It is well settled that the writ of habeas corpus is not available as a second appeal or substitute for post-conviction proceedings under the applicable rules of criminal procedure. Accordingly, the circuit court’s order entered March 4, 2015 is summarily affirmed pursuant to rule 9.315, Florida Rules of Appellate Procedure.
Appellant’s response denies any bad faith filing and shows merely a basic misunderstanding of the rules governing the procedures of this court. In spite of Appellant’s twenty-one previous appeals in this court, and the twelve appeals filed subsequent to this appeal, all pertaining to the judgments and sentences entered in 2010 by the Fourth Judicial Circuit in Nassau County, Florida; and considering Appellant’s response to this court’s order to show cause; the court declines to sanction *1287Appellant by limiting his filings in this court to those signed by a member of the Florida Bar at this time. See Pettway v. McNeil, 987 So.2d 20 (Fla.2008); Hall v. State, 94 So.3d 655 (Fla. 1st DCA 2012). Appellant is cautioned that abuse of this court’s processes in the future may subject him to such limitations.
BENTON, OSTERHAUS and BILBREY, JJ., concur.

. Specification of the particular order on appeal is required due to Appellant’s numerous pro se filings and the entry of multiple orders by the trial court to address them. We note that the record indicates that the Fourth Judicial Circuit Court in Nassau County has entered an order prohibiting Mr. Nilio from any additional pro se filings in that court, effective January 20, 2015.